Title: To Thomas Jefferson from John Beckley, 3 June 1802
From: Beckley, John
To: Jefferson, Thomas


            Dear Sir,Washington, 3d: June 1802.
            I have been requested to add what I know of the person named in the enclosed. He was, during my residence in Richmond, an Alderman of that City for a number of years, and always maintained the Character of an active, useful, intelligent Magistrate, with strict integrity in private life.
            If the appointment of Commissrs. to act in philadelphia is not concluded, I would beg leave to mention the name of Hugh Ferguson Esqre. one of the new City representatives in the State Legislature, a Merchant by profession and a Man of great worth, whom for Years I have well known. I also embrace this occasion to inform you that in respect to the name of a Mr: William Duncan, who has probably been mentioned to you, I am advised that an objection to him exists of a nature to forbid any appointment whatever, which, if Requisite, will be fully made to you, by the person who has communicated the objection to me.
            With great esteem, I am, dear Sir, Your obedt: Servt:
            John Beckley.
          